Citation Nr: 0902404	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-26 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 6, 1960, to 
August 4, 1960.  He had additional service in the U. S. Army 
Reserve.  The exact dates of Reserve service have not yet 
been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  After the rating decision was issued, the 
veteran's claims folder was transferred to the RO in Wichita.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2007.  The 
veteran submitted additional evidence, with a waiver of 
consideration by the agency of original jurisdiction, after 
the hearing.  

The veteran was also originally denied entitlement to service 
connection for hypertension and degenerative joint disease 
(DJD) of the cervical spine in August 2005.  His notice of 
disagreement covered the two issues.  He was issued a 
statement of the case that included the issues in July 2006.

The veteran submitted a substantive appeal that was received 
in August 2006.  He checked block 9.B. on the VA Form 9 that 
indicated he wanted to appeal only those issues he discussed 
on the appeal's form.  In that regard he limited his 
discussion to the issues involving hearing loss and tinnitus.  
He did not include the issues of hypertension and DJD of the 
cervical spine.  Thus the latter issues are not ripe for 
appellate review.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty in the U. S. Navy from 
April 6, 1960, to August 4, 1960.  The veteran's service 
treatment records (STRs) for that period show that he was 
admitted for an inpatient psychiatric evaluation in July 
1960.  A Board of Medical Survey was done that same month.  
The veteran was diagnosed with emotional instability 
reaction, chronic, moderate.  The diagnosis was said to be a 
personality disorder that pre-existed service.  The Board of 
Medical Survey also stated that, as a result of the disorder, 
the veteran was unsuitable for further military service.  
Accordingly, he was discharged on August 4, 1960.

The veteran's DD 214 for the above period of service 
contained a notation that he had executed a claim for 
compensation, pension or hospitalization to be filed with VA.  
However, there was no claim of record at that time, or 
shortly after service.

The veteran did submit a claim for a nervous condition that 
was received in January 1962.  The claim was denied in 
February 1962.  The basis for the denial was the STRs showed 
he was diagnosed with a personality disorder in service.  The 
personality disorder was considered to be a constitutional or 
developmental abnormality and not a disability under the law.  
Notice of the rating was provided in March 1962.

There is no indication in the claims folder that the veteran 
appealed the above decision.  There is a letter from the RO 
to the veteran, dated in February 1967, that appears to be a 
response to an inquiry from the veteran.  The letter informed 
him that his disability compensation claim was previously 
considered and denied.  He was provided notice in March 1962.  
He was further informed that he should submit any new 
evidence he wanted to be considered.  

The next item of record is the veteran's current claim that 
was received in February 2004.  The veteran submitted several 
items of evidence.  Some of the items were incomplete, 
especially in regard to records related to his Reserve 
service.  

Of note is a copy of a Chronological Statement of Retirement 
Points (Point Summary) that would indicate the veteran 
enlisted in the U. S. Army Reserve (USAR) on May 26, 1971, 
and had continuous service in that capacity from that date 
until at least May 25, 1995.  The Point Summary reported on 
points earned for active duty for each year.  A review of 
that column indicates that the veteran had several extended 
periods of active duty of 77, 44, and 102 days duration, 
respectively, between May 1971 and May 1974.  However, the 
exact dates are not discernible from this information.  

There is also a copy of orders issued to the veteran 
informing him of his reassignment to USAR Control Group 
(Retired Reserve).  The effective date of the transfer is 
given as August 10, 1995. 

The veteran also submitted a Standard Form (SF) 2801-1, 
Certified Summary of Federal Service, Civil Service 
Retirement System (CSRS).  The form is undated.  The form 
notes the veteran's types and dates of military service.  
This includes his service in 1960, and the three periods of 
active duty noted on the Points Summary.  The form further 
notes that the veteran was a civilian employee of the Army 
from August 26, 1974, to November 1, 2002.  His status as an 
employee was terminated by his civil service retirement.  The 
veteran reported on his Certified Summary of Federal Service 
form that he was not in receipt of military retired pay - at 
that time.

Based on other evidence provided by the veteran it appears he 
served as a military technician with the USAR - a civilian 
job.  He did so in a dual status as a member of the USAR and 
as a full-time federal civilian employee.  See 10 U.S.C.A. 
§ 10216 (Military technicians (dual status)).  Given the 
dates listed on the SF 2801-1, it appears his civilian 
employment with the USAR was from August 1974 to November 
2002, but this has not been confirmed.  

The veteran is claiming service connection for an acquired 
psychiatric disorder, anxiety in this instance, diabetes 
mellitus, bilateral hearing loss, and tinnitus.  He testified 
at his Travel Board hearing regarding his exposure to noise 
by working on helicopters in the USAR.  He noted how he 
worked on them every day.  He specifically referred to 
working on Chinook helicopters and the noise associated with 
them, especially when activating an auxiliary power unit.  He 
described how his hearing was frequently tested for 
monitoring purposes.  He said his tests showed a progressive 
hearing loss.  He also said the tests results were entered 
into his service medical records.  The veteran attributed his 
tinnitus to his noise exposure from working around 
helicopters.  

The veteran testified that he was diagnosed with diabetes 
mellitus in 1980.  He said he was on active duty at the time.  
He said he was being treated by a private physician but did 
not identify the physician.  The veteran further testified 
that he suffered from anxiety during his USAR service.  He 
saw a private physician, a Dr. J. L. Ruhlen.  He said this 
diagnosis was made in the late 1980's.  He said he was 
prescribed medication for his anxiety but took himself off 
the medication after a year.  The veteran later testified 
that he had been told by the doctor's office staff that none 
of the records were retained.  

The veteran provided further testimony regarding reserve 
assignments from 1971 to 1974 where he attended different 
schools for learning aircraft maintenance.  This service 
appears to be strictly Reserve service and not dual status.  
However, this must be confirmed on remand.  Further, the 
veteran had three periods of what appears to be extended 
active duty during this time where he would have been exposed 
to loud noises as a result of his work on aircraft.  Such 
exposure would not have been during his civilian employment.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2008); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2008).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

In those cases where a claimant has a dual status as a 
Reserve/Guard technician and as a civilian military employee, 
service connection is not in order for those diseases and/or 
injuries that are related to employment in a civilian 
capacity.  See Venturella v. Gober, 10 Vet. App. 340 (1997).  

The RO attempted to obtain the veteran's STRs related to his 
USAR service but was unsuccessful.  The Board notes that 
several requests were made to the Kansas State Adjutant 
General's Office; however, Reserve records are not kept by 
the state as noted in a response from that office in March 
2006.  The RO also wrote to the veteran's individual Reserve 
unit on several occasions with no response.  However, as 
noted in the orders of August 10, 1995, the veteran, and his 
records, was transferred from the unit queried to the USAR 
Control Group.  The orders noted that his Military Personnel 
Records Jacket (MPRJ) was transferred to the new unit as 
well.  There is no indication of any request for records 
being sent to the Control Group or any Army record center.  

The RO submitted an e-mail request to the Records Management 
Center (RMC) in March 2005.  It was noted that the veteran 
was released from the Reserves in 1995, although he was not; 
it appears he was placed in a retired status based on the 
orders of August 1995.  The RMC responded that same month 
that there were no STRs on file but the request would be 
flagged for a response if the records were located in the 
future.  

The Board notes that the Veterans Benefits Administration 
(VBA) Adjudication Manual M21-1R, states that SMRs [STRs] of 
Army reservists, who have never been on active duty are never 
sent to the RMC.  See M21-1, Part III, Subpart iii, Chapter 
2, Section B.13.e (notes).  Other than short periods of 
active duty, and active duty for training, both as a 
Reservist, the available evidence does not show the veteran 
serving on active duty other than during his initial period 
of service in 1960.  It would appear that the M21-1R comment 
about the records not being sent to the RMC would apply to 
the veteran's Reserve records.  VA is required to obtain the 
STRs and further efforts to obtain them must be made.  

The medical evidence of record does little to support the 
veteran's claim.  In that regard there is no medical entry, 
either by way of a private record or the several STR 
documents, that provides any nexus between the veteran's 
claimed disorders and his service.  The veteran submitted a 
number of audiograms, dating from 1988 to 2002.  The results 
vary but the results of several would support a finding of a 
hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385.  However, the audiograms all apply to him as a 
civilian and not in a military context.  His civilian wage 
grade is listed on each and every audiogram.  There is no 
indication that any of the audiograms were done as part of a 
military evaluation.

The only medical evidence of record regarding anxiety is 
secondhand by way of an Army memorandum dated November 17, 
1994.  The memorandum was a report on a medical evaluation 
for the veteran to assess whether he was fit to remain in the 
Reserves.  The memorandum referenced an internal medicine 
consultation dated November 7, 1993.  The consultation is not 
of record.  The original request for the consultation was 
provided by the veteran but the actual report is not 
included.  The memorandum stated that the veteran was 
diagnosed with hypertension in 1981, diabetes mellitus in 
1990, DJD of the cervical spine and anxiety.  No comment was 
made as to when anxiety was diagnosed or under what 
circumstances.  Further, as this is the only mention of 
anxiety of record, aside from the veteran's contentions, 
there is no evidence of a current disability involving 
anxiety.  

The Board notes that the RO initially evaluated the veteran's 
claim for service connection for an acquired psychiatric 
disorder on the basis of a prior final denial (1962) in 
August 2005.  The RO later wrote to the veteran in January 
2007 to inform him that his claim for a nervous condition had 
been previously denied.  His initial notice letter of July 
2004 had not addressed the prior adjudication.  The veteran 
was informed that the prior denial had not been appealed and 
was now final.  He was advised that new and material evidence 
was required to reopen his claim for service connection.

The veteran was issued a statement of the case (SOC) in 
regard to the issues of diabetes mellitus and an acquired 
psychiatric disorder, listed as anxiety, in April 2007.  The 
RO adjudicated the veteran's claim on the merits as it was 
determined that he was relating his claim to his Reserve 
service.  The Board does not concur in this action.  The 
veteran is still seeking entitlement to service connection 
for an acquired psychiatric disorder based on his military 
service.  A prior claim for service connection for that issue 
was denied and not appealed.  Thus, new and material evidence 
is still required to reopen the claim for service connection 
for an acquired psychiatric disorder.  

The private records submitted from J. Dickie, M.D., cover a 
period after what appears to be beyond the veteran's Reserve 
service, August 2000 to March 2004.  Although the records 
contain a diagnosis of diabetes mellitus, there is no nexus 
to the veteran's active military service in 1960 or his later 
Reserve service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the sources for 
all VA and non-VA health care providers 
who have treated him for his claimed 
disorders.  After securing the necessary 
releases, obtain copies of pertinent 
records which are not already of record.

2.  The RO must make additional efforts 
to obtain the veteran's Reserve STRs.  
His Reserve personnel records are also 
necessary to determine dates of 
ACDUTRA/INACDUTRA and to address the 
three extended periods of active duty 
listed on his Points Summary and 
Certified Summary of Federal Service.  

3.  The dates, status, and location of 
the veteran's Federal civilian employment 
must be verified through the appropriate 
agency.  In particular, the records are 
required to confirm if he served as a 
military technician with the USAR.  

4.  After undertaking any other 
development deemed appropriate, to 
include the provision of VA examinations 
if determined to be necessary, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


